NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 EMILIO BUSTAMANTE-MARINOS,                        No. 14-70958
 AKA Ernicio Bustamante-Mesta,
                                                   Agency No. A205-706-400
              Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Emilio Bustamante-Marinos, a native and citizen of Peru, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we review de novo due process claims, Vilchez v. Holder, 682 F.3d
1195, 1198 (9th Cir. 2012). We deny petition for review.

         Bustamante-Marinos claims past persecution and fears future persecution

over a land dispute based on his family membership. Substantial evidence

supports the agency’s finding that he failed to establish past persecution. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (“persecution is an

extreme concept”) (citation and internal quotation omitted). Substantial evidence

also supports the agency’s finding that Bustamante-Marinos failed to establish a

well-founded fear of future persecution in Peru. See Santos-Lemus v. Mukasey,

542 F.3d 738, 743-44 (9th Cir. 2008) (family members remaining unharmed

undermined applicant’s well-founded fear of persecution based on family

membership), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d
1081, 1093 (9th Cir. 2013) (en banc). Thus, Bustamante-Marinos’s asylum claim

fails.

         Because Bustamante-Marinos failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

                                           2                                  14-70958
      Substantial evidence supports the agency’s denial of Bustamante-Marinos’s

CAT claim because he failed to establish that it is more likely than not that he

would be tortured by or with the acquiescence of a government official if returned

to Peru. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, to the extent Bustamante-Marinos raises a due process argument we

reject it. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                   14-70958